Case 19-42210 Doc 9-1 Filed 04/30/19 Entered 04/30/19 13:59:54 Exhibit Note &
   Loan Modification Deed of Trust and Assignments of Deed of Trust Pg 1 of 35
                                                                                 A
Case 19-42210 Doc 9-1 Filed 04/30/19 Entered 04/30/19 13:59:54 Exhibit Note &
   Loan Modification Deed of Trust and Assignments of Deed of Trust Pg 2 of 35
Case 19-42210 Doc 9-1 Filed 04/30/19 Entered 04/30/19 13:59:54 Exhibit Note &
   Loan Modification Deed of Trust and Assignments of Deed of Trust Pg 3 of 35
Case 19-42210 Doc 9-1 Filed 04/30/19 Entered 04/30/19 13:59:54 Exhibit Note &
   Loan Modification Deed of Trust and Assignments of Deed of Trust Pg 4 of 35
Case 19-42210 Doc 9-1 Filed 04/30/19 Entered 04/30/19 13:59:54 Exhibit Note &
   Loan Modification Deed of Trust and Assignments of Deed of Trust Pg 5 of 35
Case 19-42210 Doc 9-1 Filed 04/30/19 Entered 04/30/19 13:59:54 Exhibit Note &
   Loan Modification Deed of Trust and Assignments of Deed of Trust Pg 6 of 35
Case 19-42210 Doc 9-1 Filed 04/30/19 Entered 04/30/19 13:59:54 Exhibit Note &
   Loan Modification Deed of Trust and Assignments of Deed of Trust Pg 7 of 35
Case 19-42210 Doc 9-1 Filed 04/30/19 Entered 04/30/19 13:59:54 Exhibit Note &
   Loan Modification Deed of Trust and Assignments of Deed of Trust Pg 8 of 35
Case 19-42210 Doc 9-1 Filed 04/30/19 Entered 04/30/19 13:59:54 Exhibit Note &
   Loan Modification Deed of Trust and Assignments of Deed of Trust Pg 9 of 35
Case 19-42210 Doc 9-1 Filed 04/30/19 Entered 04/30/19 13:59:54       Exhibit Note &
  Loan Modification Deed of Trust and Assignments of Deed of Trust   Pg 10 of 35
                                           B
Case 19-42210 Doc 9-1 Filed 04/30/19 Entered 04/30/19 13:59:54       Exhibit Note &
  Loan Modification Deed of Trust and Assignments of Deed of Trust   Pg 11 of 35
Case 19-42210 Doc 9-1 Filed 04/30/19 Entered 04/30/19 13:59:54       Exhibit Note &
  Loan Modification Deed of Trust and Assignments of Deed of Trust   Pg 12 of 35
Case 19-42210 Doc 9-1 Filed 04/30/19 Entered 04/30/19 13:59:54       Exhibit Note &
  Loan Modification Deed of Trust and Assignments of Deed of Trust   Pg 13 of 35
Case 19-42210 Doc 9-1 Filed 04/30/19 Entered 04/30/19 13:59:54       Exhibit Note &
  Loan Modification Deed of Trust and Assignments of Deed of Trust   Pg 14 of 35
Case 19-42210 Doc 9-1 Filed 04/30/19 Entered 04/30/19 13:59:54       Exhibit Note &
  Loan Modification Deed of Trust and Assignments of Deed of Trust   Pg 15 of 35
Case 19-42210 Doc 9-1 Filed 04/30/19 Entered 04/30/19 13:59:54       Exhibit Note &
  Loan Modification Deed of Trust and Assignments of Deed of Trust   Pg 16 of 35
Case 19-42210 Doc 9-1 Filed 04/30/19 Entered 04/30/19 13:59:54       Exhibit Note &
  Loan Modification Deed of Trust and Assignments of Deed of Trust   Pg 17 of 35
Case 19-42210 Doc 9-1 Filed 04/30/19 Entered 04/30/19 13:59:54       Exhibit Note &
  Loan Modification Deed of Trust and Assignments of Deed of Trust   Pg 18 of 35
Case 19-42210 Doc 9-1 Filed 04/30/19 Entered 04/30/19 13:59:54       Exhibit Note &
  Loan Modification Deed of Trust and Assignments of Deed of Trust   Pg 19 of 35
Case 19-42210 Doc 9-1 Filed 04/30/19 Entered 04/30/19 13:59:54       Exhibit Note &
  Loan Modification Deed of Trust and Assignments of Deed of Trust   Pg 20 of 35
Case 19-42210 Doc 9-1 Filed 04/30/19 Entered 04/30/19 13:59:54       Exhibit Note &
  Loan Modification Deed of Trust and Assignments of Deed of Trust   Pg 21 of 35
Case 19-42210 Doc 9-1 Filed 04/30/19 Entered 04/30/19 13:59:54       Exhibit Note &
  Loan Modification Deed of Trust and Assignments of Deed of Trust   Pg 22 of 35
Case 19-42210 Doc 9-1 Filed 04/30/19 Entered 04/30/19 13:59:54       Exhibit Note &
  Loan Modification Deed of Trust and Assignments of Deed of Trust   Pg 23 of 35
Case 19-42210 Doc 9-1 Filed 04/30/19 Entered 04/30/19 13:59:54       Exhibit Note &
  Loan Modification Deed of Trust and Assignments of Deed of Trust   Pg 24 of 35
Case 19-42210 Doc 9-1 Filed 04/30/19 Entered 04/30/19 13:59:54       Exhibit Note &
  Loan Modification Deed of Trust and Assignments of Deed of Trust   Pg 25 of 35
Case 19-42210 Doc 9-1 Filed 04/30/19 Entered 04/30/19 13:59:54       Exhibit Note &
  Loan Modification Deed of Trust and Assignments of Deed of Trust   Pg 26 of 35
Case 19-42210 Doc 9-1 Filed 04/30/19 Entered 04/30/19 13:59:54       Exhibit Note &
  Loan Modification Deed of Trust and Assignments of Deed of Trust   Pg 27 of 35
Case 19-42210 Doc 9-1 Filed 04/30/19 Entered 04/30/19 13:59:54       Exhibit Note &
  Loan Modification Deed of Trust and Assignments of Deed of Trust   Pg 28 of 35
Case 19-42210 Doc 9-1 Filed 04/30/19 Entered 04/30/19 13:59:54       Exhibit Note &
  Loan Modification Deed of Trust and Assignments of Deed of Trust   Pg 29 of 35
Case 19-42210 Doc 9-1 Filed 04/30/19 Entered 04/30/19 13:59:54       Exhibit Note &
  Loan Modification Deed of Trust and Assignments of Deed of Trust   Pg 30 of 35
                                                                                      C
Case 19-42210 Doc 9-1 Filed 04/30/19 Entered 04/30/19 13:59:54       Exhibit Note &
  Loan Modification Deed of Trust and Assignments of Deed of Trust   Pg 31 of 35
Case 19-42210 Doc 9-1 Filed 04/30/19 Entered 04/30/19 13:59:54       Exhibit Note &
  Loan Modification Deed of Trust and Assignments of Deed of Trust   Pg 32 of 35
Case 19-42210 Doc 9-1 Filed 04/30/19 Entered 04/30/19 13:59:54       Exhibit Note &
  Loan Modification Deed of Trust and Assignments of Deed of Trust   Pg 33 of 35
Case 19-42210 Doc 9-1 Filed 04/30/19 Entered 04/30/19 13:59:54       Exhibit Note &
  Loan Modification Deed of Trust and Assignments of Deed of Trust   Pg 34 of 35
Case 19-42210 Doc 9-1 Filed 04/30/19 Entered 04/30/19 13:59:54       Exhibit Note &
  Loan Modification Deed of Trust and Assignments of Deed of Trust   Pg 35 of 35
